Citation Nr: 0506055	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 6, 2001, 
for the grant of service connection for diabetes mellitus 
type II, with secondary hypertension and a heart disorder.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for diabetes 
mellitus type II and assigned a 20 percent disability rating, 
effective March 6, 2001, the date of receipt of the veteran's 
claim for disability benefits.

In November 2002, the RO granted service connection for 
hypertension (10 percent disabling) and for a heart disorder 
(60 percent disabling), both as secondary to diabetes 
mellitus, with both ratings also effective March 6, 2001. 

A Travel Board hearing was conducted by a Veterans Law Judge 
in March 2004.  Unfortunately, the audiotape of the hearing 
was inaudible and, therefore, a transcript could not be 
obtained.  The Board remanded this case in September 2004 so 
that the veteran could be scheduled for another Travel Board 
hearing at the RO.  That hearing was conducted by the 
undersigned in December 2004, and the hearing transcript is 
of record.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
diabetes mellitus type II was received by the RO on March 6, 
2001.

2.  In August 2002, the RO granted service connection for 
diabetes mellitus type II and correctly assigned an effective 
date of March 6, 2001, the date of receipt of the initial 
claim.

CONCLUSION OF LAW

The criteria for an effective date prior to March 6, 2001, 
for the grant of service connection for diabetes mellitus 
type II, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.

All pertinent mandates of the VCAA and implementing 
regulations appear to have been met.  VCAA notice on the 
"downstream" issue of an earlier effective date was 
properly given in a March 2003 statement of the case (SOC).  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The SOC also outlined 
pertinent VCAA provisions.  Everything submitted by the 
veteran to date has been accepted for the record and 
considered.  Additionally, the SOC, at page two, advised the 
veteran to "provide any evidence in [his] possession that 
pertains" to his claim.  He has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  If, however, a claim of entitlement to 
service connection is received within a year following 
separation from service, the effective date will be the date 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).

The veteran asserts that the effective date assigned for the 
grant of service connection for diabetes mellitus type II 
should be earlier than March 6, 2001.  He claims that earlier 
dates may include either August 3, 1995, the date he received 
private medical treatment for diabetes mellitus at the Jersey 
City Family Medical Center; or July [20], 1994, when he was 
admitted to Jersey City Family Medical Center for cardiac 
catheterization.  See the September 2002 notice of 
disagreement.

In December 2004, the veteran testified before the 
undersigned that he was treated in 1972 at the VA East Orange 
Medical Center, at which time an upper GI (gastrointestinal) 
series was accomplished.  The veteran's representative 
implied that physicians at that time "hid from him some 
important information that, if he had known it, he might have 
been able to file for a disability at that time through the 
VA."  See page 4 of the hearing transcript.  The Board 
observes that, even though this particular assertion is not 
clear, the appellant may be claiming that he had diabetes 
mellitus type II in 1972, and that none of the medical 
personnel who treated him informed him of that fact.  Medical 
records pertaining to this alleged 1972 VA treatment are not 
of record.  Even if the veteran's allegations of such 1972 
medical findings are true, attempting to associate these 1972 
VA medical records with the veteran's claims file would be 
pointless, as the availability of these records would not 
assist the Board in the substantiation of the veteran's 
claim.

A review of the record reveals that on March 6, 2001, the RO 
received the veteran's initial application for service 
connection for diabetes [mellitus] type II.  In August 2002, 
the RO granted service connection for diabetes mellitus type 
II, and made the effective date of the grant March 6, 2001, 
the date of the veteran's application for service connection.

It is the "unequivocal command" of 38 U.S.C.A. § 5110(a) 
that the effective date of benefits cannot be earlier than 
the filing of an application therefor.  Rodriguez v. West, 
189 F.3d 1351, 1354 (Fed. Cir. 1999), cert. denied, 529 U.S. 
1004 (2000).  In this case, the RO has granted the earliest 
effective date for a grant of service connection for diabetes 
mellitus type II that the law allows.

The Board also notes that, although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
38 C.F.R. § 3.155(a), even an informal claim for VA benefits 
must identify the benefit sought.  Brannon v. West, 12 Vet. 
App. 32, 35 (1998).

Further "the mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id. at 
135.  The Court has emphasized this point:  "The effective 
date of an award of service connection is not based on the 
date of the earliest medical evidence demonstrating a causal 
connection [between a claimed disorder and a service-
connected disorder] but on the date that the application upon 
which service connection was virtually awarded was filed with 
VA.  Furthermore, because the appellant had not been granted 
service connection for his anxiety disorder, the mere receipt 
of medical records cannot be construed as an informal 
claim."  Lalonde v. West, 12 Vet. App. 377, 382 (1992).

There is no communication of record from the veteran prior to 
2001 that could be construed as a formal or informal claim 
for benefits identifying the benefit sought; service 
connection for diabetes mellitus type II.  An effective date 
for service connection for diabetes mellitus type II earlier 
than March 6, 2001, is not warranted.


ORDER

An effective date earlier than March 6, 2001, for the grant 
of service connection for diabetes mellitus type II is 
denied.


	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


